Citation Nr: 0911434	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-30 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for glumerulonephritis 
(previously called nephrotoxic disorder and kidney failure), 
including as secondary to service-connected diabetes mellitus 
(DM) and/or exposure to herbicides.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1966 to 
September 1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the above claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran contends that his currently diagnosed 
glumerulonephritis is causally related to his service-
connected DM.  He has also contended, in the alternative, 
that his glumerulonephritis is related to exposure to 
herbicides during service.    

The January 2008 VA examination report indicates that the 
veteran's glumerulonephritis had its initial onset in 1991.  
However, the earliest treatment records associated with the 
claims file are dated in June 2001.  Private treatment 
records from Thomas V. Whelan, M.D., indicate that, prior to 
June 2001, the treatment for the Veteran's kidney condition, 
including his 1995 renal transplant, was provided by Mark 
Weisman. M.D.  These records also indicate that upon 
referring the Veteran to Dr. Whelan for future treatment, he 
provided Dr. Whelan with a copy of his treatment records and 
a detailed note regarding the Veteran's past medical history.  
To date, no treatment records from Dr. Weisman, or a copy of 
the note that Dr. Weisman provided to Dr. Whelan, have been 
associated with the claims file.  These records should be 
obtained on remand.  

On remand, the Veteran should also be afforded an additional 
VA examination, and a medical opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all 
medical care provides that treated him for 
a kidney disorder since 1991, and make 
arrangements to obtain all records that he 
adequately identifies.  

2.  Make arrangements to obtain the 
veteran's complete treatment records from 
Mark Weisman, M.D., including a copy of 
the note he provided to Dr. Thomas Whelan 
upon referring the Veteran to him for 
treatment.  

If these records cannot be obtained from 
Dr. Weisman directly, then efforts should 
be made to obtain them from Dr. Whelan.  

3.  Thereafter, schedule the veteran for a 
VA genitourinary examination.  Provide the 
examiner with the claims file for review.  
All necessary special studies or tests are 
to be accomplished.  

The examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran's kidney disorder had its 
onset during active service or is related 
to any in-service event, disease, or 
injury, including exposure to Agent 
Orange.

The examiner should also express an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran's kidney 
disorder was either (a) caused by, or (b) 
aggravated by his diabetes mellitus.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Finally, readjudicate the appeal.  If 
the claim remains denied, provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate time for response.
  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

